DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 09 March 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 20-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0343740 to Nguyen.
In regards to claim 10, Nguyen teaches an adapter having a receptacle (Figures 4A, 4B, 6A, 6B) configured to receive a plurality of optical connectors (410) in the receptacle at operative positions for making an optical connection, the adapter comprising a housing (402) defining the receptacle, wherein the receptacle has a receptacle perimeter comprising first and second sides and the receptacle has a width extending between the first and second sides of the receptacle perimeter and a plurality of hooks (606) including a hook for each of the plurality 
	In regards to claim 20, Nguyen teaches the housing comprises first and second side walls defining the first and second sides of the receptacle perimeter and first and second end walls defining first and second ends of the receptacle perimeter, each of the first and second end walls extending widthwise from the first side wall to the second side wall.
	In regards to claim 21, Nguyen teaches the receptacle has a longitudinal axis and an outer end portion and an inner end portion spaced apart from the outer end portion along the longitudinal axis in a connector insertion direction.

	In regards to claim 23, Nguyen teaches each hook arm is resiliently bendable.
	In regards to claim 24, Nguyen teaches when the plurality of optical connectors is inserted into the receptacle in the connector insertion direction, each of the hook arms is configured to be deflected by one of the optical connectors to resiliently bend so that the free end portion moves transversely outward and then resiliently rebounds to latch with the respective optical connector.
	In regards to claim 25, although Nguyen fails to expressly teach the at least one hook arm comprises a pair of opposing hook arms, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a pair of opposing hook arms since it has been held that the mere duplication of the essential working components of a device involves only routine skill in the art.  St Regis Paper Co v Bemis Co 193 USPQ 8  The at least one hook comprising a pair of opposing hooks allows for additional support in case one of the hooks may fail. 
	In regards to claim 26, Nguyen teaches the free end portion of the hook arm comprises a hook formation defining a hook surface that faces generally in the connector insertion direction.
	In regards to claim 28, Nguyen teaches the hook and the housing are formed from separate pieces of material.
Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0343740 to Nguyen.

In regards to claim 19, Nguyen teaches each of the hooks is connected to the housing and releasable from the respective one of the plurality of connectors to allow the respective one of .
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art of record fails to disclose or reasonably suggest the hook is integrally formed with the housing from a single piece of monolithic material in addition to the accompanying features of the independent claim and any intervening claims.  
Claims 8, 9 and 29-42 are allowed.  The prior art of record fails to disclose or reasonably suggest An adapter having a receptacle configured to receive first and second optical connectors in the receptacle at operative positions for making an optical connection, wherein each of the first and second optical connectors comprises a plurality of optical fibers spaced apart along a first dimension of the respective one of the first and second optical connectors, the adapter comprising: a housing defining the receptacle having a housing perimeter; and one or more hooks in the receptacle that are configured to releasably retain each of the first and second optical connectors in the operative positions, the one or more hooks being connected to the housing and being resiliently bendable to release the first and second optical connectors from the adapter such that the first and second optical connectors can be removed from the receptacle while the one or more hooks remain in the receptacle, wherein the first and second optical connectors are spaced apart from one another in a direction perpendicular to the first dimension when the one or more hooks retain the first and second optical connectors in the operative positions; wherein the housing perimeter is accommodated in a small form-factor pluggable 
Response to Arguments
Applicant's arguments with respect to claim 10 has been fully considered but they are not persuasive.  Applicant argues that one cannot omit of the midwall (706) since the midwall is necessary to align the connectors as well as support the triangular wedge-shaped features required for latching.  However, the Examiner disagrees.   Elements 408 and 704 clearly provide guidance and form a channel 710 in order to align the connector when inserted.  Furthermore, modification of the mid-wall 706 in order to provide the adapter to be free of any wall between the hooks and receptacles eliminates the vertical portion of the mid-wall.  The triangular wedge-shaped features along the top of the channel opening would not interfere with the omission of a wall between the two channels.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINA M WONG/Primary Examiner, Art Unit 2874